Exhibit 10.1

Orlando Water Service Agreement

SERVICE AGREEMENT




THIS SERVICE AGREEMENT (the "Agreement"), dated the 28th day of January, 2011
(the "Effective Date"), is between THE ORLANDO RESERVOIR NO. 2 COMPANY, LLC, a
Colorado limited liability company (referred to hereinafter as "Orlando"),
MARKSHEFFEL­ WOODMEN INVESTMENTS, LLC, a Colorado limited liability company
(referred to hereinafter as "MWI"), TWO RIVERS WATER COMPANY, a Colorado
corporation (referred to hereinafter as "Two Rivers"), and TRW ORLANDO WATER
ASSET, LLC, a Colorado limited liability company ("TRW"). Orlando, MWI, Two
Rivers, and TRW are individually referred to hereinafter as a "Party" and
collectively as the "Parties."

Recitals




A.

Two Rivers and TRW are in the business of acquiring, developing, managing and
administering water rights and water resources for agricultural, energy, and
future municipal uses.

B.

Orlando and MWI, through affiliate companies and parties, collectively own or
control approximately 7,000 acres of real property in Huerfano County, Colorado,
which is more particularly described on Exhibit  A attached hereto and
incorporated herein by this reference  (the "Land").

C.

The Land is in close proximity to Orlando Reservoir No. 2. and Orlando, which is
affiliated with MWI, plans to utilize water from Orlando Reservoir No. 2 in
support of MWI's planned development of the Land.

D.

Orlando owns and is contemporaneously herewith closing on the sale to Two Rivers
of Orlando Reservoir No. 2 and a number of water rights (the  "Water  Rights") a
described in and pursuant to that certain Purchase Agreement dated September 22,
20IO between Two Rivers and Orlando (the "Purchase Agreement"). The Water Rights
are described on Exhibit B attached to this Agreement.

E.

Pursuant to the terms of the Purchase Agreement, Two Rivers, TRW, and Orlando
are entering into this Service Agreement to document the Parties' agreement
regarding future water service to be provided to MWI's Future Development (as
defined below), administration of the Water Rights, and a Recreational Use
Easement in favor of the Future Development, the terms of which are being agreed
upon contemporaneously herewith. A copy of the Recreational Use Easement which
is being concurrently executed with the Purchase Agreement closing is attached
hereto as Exhibit C.







Agreement




In consideration of the foregoing Recitals, which are incorporated herein, the
closing pursuant to the Purchase Agreement, the mutual covenants of the Parties
contained herein, and other good and valuable consideration, the adequacy of
which are hereby acknowledged by the Parties, the Parties agree as follows:

















--------------------------------------------------------------------------------

1.)  Commitment to Provide Water Service for Future Development. As noted above,
Two Rivers and TRW are in the business of acquiring, developing, managing and
administering water rights and water resources for agricultural, energy, and
future municipal uses. TRW, as assignee of Two Rivers, is acquiring the Water
Rights to use those Water Rights initially for agricultural purposes, but with
the commitment to MWI, as more particularly set forth below, to convert them to
municipal water rights to be used to support MWI's development of the Land. MWI,
directly or through its assigns, intends in the future to subdivide and develop
the Land for uses  which  include,   but  are  not  limited  to,  a  mixed
 commercial,   industrial,   residential, recreational  and  other  mixed  use
development  (the "Future Development").  Subject to the time frame set forth
below, upon written notice from MWI to TRW that the Future Development will need
water service (a "Water Service Request"), TRW agrees to use all commercially
reasonable efforts to finalize the provision of potable water for municipal
water supplies and service to the Future Development from the Water Rights
transferred to TRW pursuant to the Purchase Agreement, which is currently
estimated to provide in excess of 5,000 single family equivalent  ("SFE")  water
 service taps ("Taps").  The term SFE is not intended to limit the application
of the Water Rights for the benefit of only single family homes, but is used as
an engineering term of measurement which is customarily used in the industry.
TRW shall reserve for the benefit of MWI the annual consumptive use water
associated with the Water Rights, as finally determined by the Water Court,
which amount is estimated to be sufficient to supply water to MWI for
approximately 5,000 SFEs. Subject to its rights under Paragraph 2(c) below, TRW
shall not commit to provide any other water, or to serve any other use, with
water from the Water Rights (other than for irrigation as provided in paragraphs
8 and 9 herein), unless and until this reservation and obligation to MWE is
completely satisfied. In addition, TRW's long-term plans include efforts to
acquire additional water rights within this area which would in significant part
be stored in the Orlando Reservoir No. 2 and could augment TR.W's ability to
provide water service to the Future Development.  However, TRW's obligations
hereunder are limited to providing water to the Future Development (following
the Water Service Request as set forth above) as may be produced from the Water
Rights with competent and prudent water resource management.  The Parties
acknowledge  that  TRW  and Two Rivers are not guarantying the amount of water
that may be available to the Future Development in the future from the Water
Rights as how much water is ultimately provided from the Water Rights is subject
to a number of factors, including, but not limited to, governmental  approvals
 and  climatic changes.  TRW  and Two Rivers are, however, promising to use
competence and to prudently manage the  water  resources and use all
 commercially  reasonable  efforts to maximize  the  number of Taps that can  be
obtained  from the Water Rights.

2.)  New Service Request Processing.




A.

General. MWI shall not be entitled to deliver a Water Service Request to TRW
prior to the date that is three (3) years from the Effective Date of this
Agreement unless expressly agreed to in writing by TRW. When MWI anticipates
that it will commence development, MWI will deliver a Water Service Request to
TRW. The Parties understand that the Future Development will likely be
constructed in phases and that MWI will provide multiple Water Service Requests
to TRW which correlate with the phases of the Future Development. With each
Water Service Request, MWI will notify TRW of its anticipated build out for that
particular phase (total number of SFE's), anticipated build out schedule for
that phase and, therefore, the number of Taps anticipated to be needed for that
phase. With its first Water Service Request, MWI will also notify TRW of its
then current estimate of the total build out of the Future Development and the
maximum number of Taps that are projected to be needed, understanding that this
number will be subject to change based on future planning and the results of
entitlement efforts.

B.

Processing of Water Service Requests.  Upon receiving a Water Service Request,
TRW, at its expense and with the assistance of Two Rivers, will commence and
diligently pursue thereafter efforts to obtain needed approvals to convert that
portion of the Water Rights from agricultural to municipal water as is necessary
to satisfy the Water Service Request to support that particular phase of the
Future Development, and TRW, with the assistance of Two Rivers, shall use its
best efforts to process those applications quickly and successfully to
completion. MWI shall cooperate with TRW and Two Rivers as needed in the
application process, but MWI shall not be responsible for any costs incurred by
TRW in those efforts but MWI shall not be responsible for any costs incurred by
TRW in those efforts. Additionally, TRW, with the assistance of Two Rivers, will
also promptly commence the





--------------------------------------------------------------------------------

design, engineering and permitting of a water treatment plant and water
distribution system sized to serve the Future Development, and construct those
facilities in appropriate phases as soon as reasonably possible. MWI and TRW
will at least quarterly update each other as to the progress of their respective
projects and obligations during the land entitlement, water rights adjudication
proceedings, and design, permitting and construction of the water treatment
plant and distribution systems. The Parties acknowledge that both the land
entitlement application process with Huerfano County for the Future Development
and the adjudication process of converting the Water Rights from agricultural to
municipal water rights to serve the Future Development will take a number of
months and may be delayed beyond the control of the Parties, but that the
Parties agree to pursue those efforts, to the best of each Party's ability,
concurrently and diligently once MWI has issued a Water Service Request.

C.

TRW's Right to Terminate. MWI may, in its discretion (but subject to the three-
year waiting period), select the time to deliver the various Water Service
Requests, provided, however, that if MWI has not submitted its first Water
Service Request to TRW within ten (I 0) years from the Effective Date of this
Agreement, then MWI's rights hereunder may be terminated in accordance with the
following procedures: If MWI has not issued its first Water Service Request to
TRW within ten (I 0) years from the Effective Date of this Agreement, and if TRW
desires to terminate its future water service obligations to MWI here under,
then TRW shall give MWI written notice of TRW's desire to terminate its future
water service obligations to MWI hereunder (an "Intent to Terminate Notice"), in
which case MWI shall  have the right, within one (1) year of receipt of that
Intent to Terminate Notice, within which to issue to TRW either (a) a Water
Service Request (as hereinafter defined) or (b) an Extension Notice (as
hereinafter defined).  A "Water Service Request" from MWI shall be deemed a
commitment from MWI that it is proceeding forward with entitlement work for its
Future Development and will be in need of municipal water service in the future
and that TRW is expected to commence the necessary water service applications
and planning for the water distribution facilities needed to serve the Future
Development as provided for herein.  In the event MWI timely provides a Water
Service Request to TRW after receipt of such Intent to Terminate Notice, then
the water service obligations of TRW hereunder shall continue in full force and
effect as if no Intent to Terminate Notice was issued provided, however, that
MWI, with its Water Service Request notice to TRW, includes payment of the Water
Resource Fee (as defined below) for at least 50 SFE Taps and notifies TRW that
MWI is requesting service and committing thereafter  to purchase at least 50 SFE
Taps per year until the Future Development is fully serviced with municipal
water.  If  MWI  merely  desires  to  extend  its  rights  and  TRW's  water
service obligations under this Agreement, then MWI may issue an Extension
Notice, accompanied by payment equal to the Water Resource Fee for 50 SFE Taps,
which shall mean that MWI is merely extending TRW's obligations under this
Agreement for an additional year, and with the understanding that TRW's will be
entitled to terminate this Agreement one year from the date of MWI's Extension
Notice unless MWI again pays an extension fee in the amount of the Water
Resource Fee for an additional 50 SFE Taps that next year, and with annual
extensions  continuing  thereafter  until  MWI  either  issues  a  Service
 Request  or  fails to extend.  It is understood and agreed between the Parties
that if MWI issues a Service Request, its payments shall be deemed prepayment
for Taps, and that MWI may purchase those Taps and hold them in escrow until MWI
has a customer to utilize those Taps that were purchased by MWI pursuant to this
provision. If MWI does not issue either a Water  Service  Request  or  an
 Extension  Notice within that one (I) year period from the date of the Intent
to Terminate Notice, or fails to pay the Water Resource Fee for at least fifty
(50) SFE Taps  per  year  pursuant  to  the  foregoing  provisions, then TRW
shall be entitled to terminate its future water service obligations to MWI
hereunder  by written  notice to MWI so terminating  this Agreement.

D.

Self Help. If TRW fails to honor a Water Service Request from MWI which is
issued after the initial three (3) year waiting period and does not cure that
breach within the notice and cure period under Paragraphs 13 and 14 of this
Agreement, then MWI, in addition to any other remedies provided for herein or at
law, shall be entitled to self-help to design, plan and construct water
treatment and water distribution facilities to serve the  Future  Development
and/or contract with other third parties to provide water service and those
facilities.











--------------------------------------------------------------------------------

3.)  Costs for Water Supplied. TRW will charge MWI or a metropolitan district
established by MWI for the support of the Future Development ("MWl's District"),
for the raw water delivered at an initial water resource charge equal to
$6,500.00 per SFE Tap (the "Water Resource Fee"), which calculation shall also
apply for other non-residential uses. If TRW elects to treat the water and
deliver potable water for the Future Development as contemplated herein, then
TRW, in addition to the Water Resource Fee, shall be entitled to charge a
development fee (the "Water Development Fee") calculated to amortize the capital
costs to construct and provide the treatment facility and distribution system
over its useful life, with a fair rate of return on that capital investment.

TRW will notify MWI of its decision to either provide or not provide water
treatment services within thirty (30) days from the date of the Water Service
Request from MWI. The Water Resource Fee and the Water Development Fee shall be
due and payable at the time of an application for a building permit for a
structure based on the number of SFE Taps to be required for that new structure
within the Future Development. If TRW elects not to treat and distribute water
to the Future Development, MWI will be entitled to do so with that activity not
constituting a breach of this Agreement or any covenant not to compete, in which
case TRW will still provide the raw water to the Future Development and shall be
entitled to the Water Resource Fee (but not the Water Development Fee) in
accordance with this Paragraph 3.




4.)  Wastewater Service. TRW is not offering to provide wastewater service to
the Future Development and the Parties understand that MWI will be solely
responsible for any wastewater facilities needed to support the Future
Development. TRW agrees, without any monetary obligation to TRW, to reasonably
cooperate with MWI (and MWI's Districts or property owners associations, as
provided for below) in efforts to permit, establish and construct any wastewater
facilities to serve the Future Development. If TRW is providing water service to
the Future Development, then MWI agrees that TRW shall be entitled to the credit
for the return flows, if any, from any wastewater facilities installed by MWI or
its affiliates for the Future Development. Nothing in this Paragraph 4. is
intended to represent or guaranty to TRW or Two Rivers any amount of return flow
credits in the future, or to obligate MWI to install  any particular type of
wastewater treatment facilities or equipment, all of which shall be in MWI's
sole and absolute discretion.




5.)  Creation of Special District or Property Owners Association for TRW.

A.

TRW. Orlando and MWI acknowledge that TRW or Two Rivers may desire to form a
Title 32 or similar special district and quasi-municipal government which can
hold title to the Water Rights and administer the Water Rights and deliver the
water to the Future Development in accordance with this Agreement ("TRW's
District"). MWI agrees to cooperate with TRW in those efforts and MWI agrees
that TRW may assign its rights under this Agreement to TRW's District, subject
to the requirements in this Agreement, and TRW's District may perform the
obligations of TRW under this Agreement, provided that TRW's District expressly
assumes and agrees to perform TRW's obligations under this Agreement. Nothing
contained herein shall obligate MWI to annex any of its Land into TRW's
District.

B.

MWI. MWI may form one or more Title 32 or similar districts or other entities to
hold MWI's rights under this Agreement and receive and distribute the raw water
to be delivered by TRW for the Future Development ("MWI's Districts"). MWI's
Districts may also construct the water treatment plant and water distribution
facilities that may be needed to treat the raw water received for the Future
Development if TRW does not provide for the treatment of the water for human
consumptive use. MWI's Districts may also provide other infrastructure for the
Future Development, as determined by MWI in MWI's sole discretion.  If MWI is
not successful in forming MWI's Districts, MWI may, at its expense, form one or
more property owners association ("POA's") for the Future Development which may
perform the functions contemplated to be formed by MWI's Districts. TRW agrees
to cooperate with MWI in those efforts and TRW agrees that MWI may assign its
rights under this Agreement to one or more of MWI's Districts or POA's and they
may perform MWI's obligations under this Agreement, provided that MWI's
Districts or POA's, as applicable, expressly assume and agree to perform MWI's
obligations under this Agreement. Nothing contained herein shall obligate TRW or
Two Rivers to annex any property into MWI's Districts or POA's.





--------------------------------------------------------------------------------

6.)  Recreational Easement. TRW acknowledges that MWI desires to use the Orlando
Reservoir No. 2 as a recreational amenity and marketing tool for the Future
Development and TRW agrees to accommodate such recreational use of the Orlando
Reservoir No. 2 subject, however, to the following provisions. TRW and MWI will
contemporaneously herewith record a Recreational Use Easement in the form of
Exhibit C attached hereto and incorporated herein by this reference (the
"Recreational Easement"). The Parties agree, however, to make such future
modifications to the Recreational Easement as may be required to comply with any
applicable laws and regulations or with generally accepted practices for
management of municipal water resources in effect at the time of the efforts by
TRW to convert the water rights as needed to service the Future Development. At
the time MWI commences tl1e entitlement process for the development of the
Future Development, the Recreational Easement shall be reviewed and modified, as
and if necessary. TRW also acknowledges and consents to MWI's intent to assign
the Recreational Easement in the future to MWl's Districts or POA's formed for
the Future Development or to another successor to MWI which will hold the
Recreational Easement for the benefit of the Future Development and owners
within the Future Development. TRW agrees to administer the Water Rights
consistent with the terms and limitations of the Recreational Easement as
modified or amended in the future as contemplated herein.




7.)  Administration of Water Rights. From and after the Closing, TRW, in
conjunction with Two Rivers, covenants and agrees to, and shall be solely
responsible for the costs and efforts required to, maintain the Water Rights in
good standing and for the preparation and maintenance of all documentation and
record keeping necessary or helpful to that purpose.




Additionally, TRW, in conjunction with Two Rivers, will be responsible  for  and
 agrees  to  prepare, pay the application fees for and prosecute any and all
water rights applications and cases necessary to restore the consumptive  use of
the Water Rights initially, and  later change the use of  the Water Rights in
accordance with TRW's plans, investments and activities, including TRW's
agreement to serve municipal water to  the  Future  Development  pursuant  to
 this  Agreement.  MWI agrees, if requested by TRW, to assist and cooperate with
TRW in those efforts, but MWI shall not be responsible for any costs incurred
 by TRW in   those efforts.  TRW agrees to periodically, but not less often than
quarter annually,  keep  MWI informed  of its planned  actions with regard  to
the  Water  Rights and  provide  MWI with  the opportunity  to  review  and
comment on all applications and related filings, including any pertinent
engineering data and  reports,  regarding those Water Rights prior to TRW filing
the applications  with  appropriate  authorities. TRW and Two Rivers agree to
take all commercially reasonable actions that may be necessary to protect or
preserve  the Water Rights.




8.)  TRW's Irrigation Rights. To assist  TRW  in  further  developing  and
 maintaining the Water Rights, to the extent owned  by MWI, MWI agrees to allow
TRW  to apply  the water to  the land historically irrigated by the  Water
 Rights  with  the condition  that those  irrigation  rights and the application
 of water for  beneficial  consumptive  use will not  interfere with MWI's
 ability to graze or hunt on the property. Approximately 1,600 acres  of  land
 are  identified  by  the applicable water decrees as having been historically
 irrigated  by  the  Water  Rights,  and  the  Parties are endeavoring to more
accurately identify the 1,600 acres that have  been  historically irrigated by
the Water Rights and which of those 1,600 acres are owned by MWI (the "lnigable
Land"). Once those acres have been identified, the Parties  will  agree  on  an
 exhibit  which  identifies  those acres  which shall  constitute  the
 Irrigable  Land,  and attach that exhibit as Exhibit D to this Agreement. TRW's
right to irrigate the Irrigable Land shall be for a five (5) year period from
the Effective Date of this Agreement, and thereafter until MWI or MWI's
Affiliates gives TRW not Jess than six months notice that MWI is terminating
those irrigation rights. If MWI gives a notice of termination to TRW based on
MWI's anticipated need for municipal water and desire to have TRW commence the
process of converting the Water Rights to municipal water rights, then TRW's
rights to irrigate the Irrigable Land shall terminate six (6) months from such
termination notice, unless TRW offers to provide MWI with the municipal water
from some other available source of municipal water. Notwithstanding the
foregoing, commencing on the date ten years from the date of this Agreement, MWI
may terminate any further rights of TRW to irrigate the Irrigable Land by
providing TRW not Jess than three (3) months notice of such termination.








--------------------------------------------------------------------------------







9.)   Farming of the Irrigable  Land and  Compensation  for Application  of
Water Rights.

Commencing during calendar year 2013, TRW agrees to use commercially reasonable
efforts to commence farming operations on the Irrigable Land. TRW may conduct
such farming without additional compensation to MWI through the end of the fifth
anniversary of the Effective Date and thereafter subject to MWI's termination
rights as provided for in Paragraph 8 above. From and after the Effective Date,
TRW and Two Rivers agree to pay MWI $40.00 per acre foot of water per year of
the water from the Water Rights utilized by TRW for farming or other operations
on any land other than the Irrigable Land as measured either at the decreed
point of diversion, or a measuring device approved by the Parties, at TRW's
option, for those other lands.




10.) Grazing. MWI and its affiliates  currently  use the  Land  for  grazing
 and  have a grazing lease in place with Tom Sikes (the "Grazing Lease").
Pursuant to the Grazing Lease,  livestock  graze  up to  the  water's edge  and
drink  water  from  Orlando  No. 2 Reservoir  and from the ditches related
thereto ("Grazing Activities"). TRW consents to the continued Grazing Activities
by MWI and MWI's tenants, provided, however, that TRW shall be entitled to cause
MWI to terminate the Grazing Lease and further Grazing activities within the
Irrigable Land upon not less than twelve (12) months written notice from TRW to
MWI. In such event, TRW, at its expense, shall be entitled to fence off the
Irrigable Land.




11.) Assignment of Agreement. TRW may, without MWI's or Orlando's consent,
assign this Agreement to TRW's District or to an entity in which TRW holds at
least a fifty percent (50%) interest. In conjunction with the assignment, TRW
agrees to have TRW's District assume TRW's obligations under this Agreement. At
and following Closing, MWI and Orlando shall be entitled to assign their rights
under this Agreement to MWI's Districts or to the POA's or to any successor or
proportionately to any successors to the Future Development or to any land
purchased by MWI that may be capable of utilizing the water to be delivered
under this Agreement in accordance with this Agreement. Each Party shall notify
the other Parties in writing in advance of or concurrently with any assignment
of this Agreement to any of the foregoing entities.




12.) Mutual Cooperation. The Parties agree to work cooperatively with each other
and communicate as necessary in an effort to maximize each Party's benefits and
minimize each Party's costs associated with this Agreement. In that regard, TRW
agrees in the future to grant to MWI or MWJ's Districts such additional access
and utility easements as may be reasonably necessary or helpful to the full
development of the Future Development and beneficial use and enjoyment of the
Recreational Easement (as amended or modified as contemplated herein) and any
other rights under this Agreement. MWI agrees in the future to grant to TRW or
TRW's District such additional access and utility easements as may be reasonably
necessary or helpful to the full use and enjoyment of the Orlando Reservoir No.
2 and the Water Rights in accordance with the intent of this Agreement.
Additionally, TRW shall cooperate with and not oppose any land use entitlement
applications submitted for the Future Development by MWI or its successors or
assigns to the Land or any portion thereof. The Parties agree to support the
formation of the other Party's Districts as provided for in this Agreement, and
to work to resolve any issues raised by potentially overlapping Districts, mill
levy caps, and other limitations so that each Party can have established the
Districts anticipated by this Agreement.


























--------------------------------------------------------------------------------

13.) Default and Remedies. A Party shall be in default under this Agreement if
it fails to perform any of its obligations under this Agreement as they become
due or fails to comply with any covenant or restriction contained in this
Agreement, and such failure has not been cured within thirty (30) days from the
date of a written notice of default from the other Party, provided, however,
that if the nature of the default is such that it cannot reasonably be cured
within thirty(30) days, then that thirty-day period shall be extended as
reasonably needed to complete the cure provided that the defaulting Party has
commenced the cure within that thirty-day period and diligently prosecutes the
cure to completion thereafter. If the default has not been cured within that
thirty-day period, as potentially extended, then the non-defaulting Party shall
be entitled to recover its damages resulting from such default. In addition to
an action for damages, either Party shall be entitled to an action for specific
performance of a Party's obligations or remedies under this Agreement, including
the right to receive any SFE Taps derived from the Water Rights. Additionally,
if the default is TRW's failure to provide the water to the Future Development
as provided for herein, and if the Water Rights have not been transferred to
TRW's District as provided for in this Agreement, then MWI shall be entitled to
have the Property (as defined in the Purchase Agreement) re-conveyed to Orlando
or MWI, at their election, in which case MWI or Orlando shall be required to
refund the Purchase Price (as defined in the Purchase Agreement) to TRW. In any
action to enforce this Agreement, or to collect damages on account of any breach
of this Agreement, the prevailing Party shall also be entitled to collect all of
its costs in such action, including costs of investigation, settlement,
reasonable attorneys' fees and all additional costs of collecting any judgment
rendered in such action.




14.) Notices. All statements, notices or communications which either Party may
desire or be required to give to the other under this Agreement shall be in
writing and will be deemed to have been given if sent by email and also
delivered in one of the following means:




a.

By personal delivery to the Parties; or




b.

By registered or certified mail, mailed to a Party at the address set forth
below.




Notice shall be deemed to have been received, if personally delivered, on the
date of delivery; if telecommunicated, when answer back or other confirmation of
receipt is received; and if sent by registered or certified mail, three days
from the date of mailing. Delivery by Federal Express or other recognized
courier shall be deemed personal delivery. Any Party may change its address for
notice purposes by notice to the other Parties. The initial addresses of the
Parties for notice purposes are as follows:

Either Party may, by notice properly delivered, change the person or address to
which future notices and deliveries to that Party shall be made.




15. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the Jaws of the State of Colorado.  Any action to enforce
this Agreement shall be brought in the District Courts of and for the County of
Huerfano, Colorado.




16. Headings. The article and section headings in this Agreement are for
convenience only, and shall not be used in its interpretation or considered part
of this Agreement.




17. Saturdays, Sundays and Holidays. If any payment or delivery of any document
is required pursuant to any term of this Agreement to be made on the date which
falls on a Saturday, Sunday or legal holiday in the State of Colorado, such
payment or delivery shall be made on the first business day following such
Saturday, Sunday or legal holiday.








--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




19. Term of Agreement. This Agreement shall commence on the date of its
execution and this Agreement and all covenants contained herein continue in full
force and effect until such time as all obligations of the Parties to each other
hereunder have been fulfilled.




20. Effect of Agreement. All negotiations relative to the matters contemplated
by this Agreement are merged herein and there are no other understandings or
agreements relating to the matters and things herein set forth other than those
incorporated or referenced in this Agreement. This instrument and the related
documents set forth the entire agreement between the Parties. No provision of
this Agreement shall be altered, amended, revoked or waived except by an
instrument in writing signed by the Party to be charged with such amendment,
revocation or waiver. Subject to the provisions of Paragraphs 5 and 7, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective personal representatives, heirs, successors and
assigns.




21. Survival of Representations and Warranties. All covenants, agreements,
representations and warranties made hereunder or pursuant hereto or in
consideration of the transactions contemplated hereby shall survive the Closing
under the Purchase Agreement.




22 .Joint and Several Liability. If there are more than one entity or person
which or who are a Party under this Agreement, the obligations imposed upon the
Party under this Agreement shall be joint and several.




23. Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future laws, then it is the
intention of the Parties that the remainder of this Agreement shall not be
affected, and that in lieu of any such clause or provision there be added as a
part hereof a substitute clause or provision as similar in terms and effect to
such illegal, invalid or unenforceable clause or provision as maybe possible.




24. Timing. Time is of the essence of this Agreement.




25. Future Assurances.   From and after the execution of this Agreement, the
Parties agree to execute and deliver such other documents and agreements  as
 may  be  requested  by  a Party to more fully implement  the intent of the
Parties as set forth    in this Agreement.




26. Authorship. This Agreement has been developed through efforts of both
Parties and their respective attorneys and shall not be interpreted for or
against any Party on the basis of authorship or origin of any provision hereof.




27. The Parties agree to prepare and record in the real property records for
Huerfano County, Colorado, a short form Memorandum of this Agreement.




Wherefore, the Parties have executed this Agreement to be effective as of the
Effective Date set forth in the opening paragraph of this Agreement.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------










THE ORLANDO RESERVOIR NO. 2, COMPANY, LLC, a Colorado limited liability company

 

 

MARKSHEFFEL-WOODMEN INVESTMENTS,  LLC, a Colorado  limited Manager

 

 

TWO  RIVERS  WATER COMPANY

a Colorado corporation (TURV)

 

 

TRW ORLANDO WATER ASSETS, LLC

a Colorado limited liability company

 

By:   TWO RIVERS WATER, LLC

a Colorado limited liability company Its sole member






